Title: To James Madison from Edmond Kelly, [ca. 30] June 1821
From: Kelly, Edmond
To: Madison, James


                
                    Sir,
                    Columbia Ten [ca. 30] June 1821
                
                In my postscript to my last letter I mentioned what appears to me to be the fact that the improper conduct of Mr Monroe and of men in Congress whom the fallacious and Insidious misrepresentations of the british Govt. & its agents influenced to promote the success of british Intrigue had agitated the union and I do suppose that except Ohio & a few other states whose Legislative Councils were guided by factious men such improper Cooperation of Leading Characters in the different departments of the genl Govt. with british govt Agents alarmed other Legislatures and caused that spirit of resistance to the authority of the Genl Govt which threatened a dissolution of the union—such appear to me to be the bad effects of an unwarrantable interference in matters foreign to american legislation & Jurisprudence and of subservience to the requisitions of the british Govt. & no wonder it alarmed good republicans—that the b Govt is anxious & alert to deceive & divide americans from a hope that discord & disunion would facilitate a reconquest which concord and union would render Impracticable is evident but that to prevent such a state of things is the duty of the next congress is equally so, to effect which excluding all matters foreign to its legislative & Constitutional duties would contribute—if Mr Barber & Mr Monroe would but reflect that the suggestions of the b Govt are as deceptious as the assertions of Interrested adventurers influenced by cupidity and avarice are false as contrary to truth as to Justice much factious declamation & inflamatory harangues would cease to agitate congress from the first citizen and attempts to form alliances with the satelites of the british Govt. (as done by Genl Hull) would not distinguish Mr Monroes presidential Carreer from all others that preceded him. I would willingly remind those Gentn. that where authority & proof are wanted any Legislative Decisions of or in One Country are what is solely cognizable by the Legislature of an other Country & on suffict. proof is as unjust as it wd. be for me to go on my neighbours plantation and order things as I pleased on it & it is hoped that this principle recognised by every law national & International human & divine the next congress will not suffer Individuals to Violate, in which case to conciliate the different states to confirm the authority of the genl Govt. and the Jurisdiction of the federal court are

indispensably necessary towards preserving the union for if the Doctrine asserted by Al[g]ernon Sidney be acquesced in the union of the states is at and end—it is like John Bulls broad principle who in effect says recognise my broad principle & the strength of my Arm shall do the rest. So with the states. If Congress will once recognise their Legislatures uncontroulable irresponsible & insubordinate to the Genl Govt. I have no doubt but that the Harford Convention for Connecticut and the Legislatures of Ohio &ca. will soon form foreign Alliances, dispense with the protection of the Genl Govt. & contrive to pocket the states quota of the taxes to defray the expences of the Genl Govt and make a foreign Govt. to supply the states with Manufactures as the Genl Govt does the Indians and also follow the grand example of the Citizens of St Lou[i]s otherwise Missouriopolis who have already Commenced a foreign trade and scorn to touch at Orleans outward or homeward bound but as that happened before her admission & perhaps when in an ill humour it is hoped she will now dismiss her resentments become a worthy sister of the union & as she is legally married into it substitute for Miss. Mistress Ouriopolis which I suppose will be more suitable tho perhaps less agreeable to her Ladyship. In saying her Ladyship I do not mean any of those aristocratic Titles of Baroness Countess Marshioness or Duchess sounds as odious as discordant to the presidential family as they are to democratic virtue but I Mean that plain Title which befits the wife of any plain country squire and that is Lady Mistress Ouriopolis. Long may it remain so.
                What appears to me would be the most effectual Check on factious men who gain an ascendancy in the different states Legislatures wd be the creating of a power in the Judiciary of each state to peruse and revise all acts of the states Legislatures after they pass them and then to certify them as constitutional to the Governors (if so) for their signatures—but if not to certify them as unconstitutional which last should operate as a Veto and prevent what wd violate the Constitn. becoming a law tho I do not say that this is the proper time to attempt it.
                After the submission of the neapolitans I submitted my Opinion as to the cause of that submission—Vizt. that it is not attributable to any want of manhood if it manhood could be in the first Onset exerted by a people long habituated by passive submission to slavery but to the pontifical superstition & the secret influence precepts & preaching of the priesthood who are Interrested to stop the progress of mental Improvement rational Knowledge & Legislation which is always hostile to superstition & Imposture but for a more particular Knowlege of that superstition to such as cannot have local Knowledge of its effects on the Illiterate & unfortunately the most enervateing & Effeminateing of any that prevails in Europe I referr to the work of a man of considerable Genius and Talent Don Antonio   a spanish Bishop who escaped the Vengeance of the spanish Inquisition &

fled to England where he published it—it is called a master Key to Popery and the title is but expressive of the merit of the work in fact it Justifies it.
                My motive for writing so fully on that event arose from the necessity there appeared to be to Justify what spain had done—she had published no Justificatory declaration manifesto or address to the holy aliance which if newspapers are correct is disposed to anihilate her constitutional freedom—she has published no Justificatory address to demonstrate her Inherent right or her obvious necessity for the change—prudence & policy required it & I did hope that some philantrophic Individual gifted with sufficient ability wd vindicate her conduct particularly as I am apprehensive that if spain is invaded by Austrian & Rusian Armies the same cause which operated On the neapolitan peasantry will occasion a similar defection & submission of the spanish peasantry—it appears the spanish clergy have under protection of Almighty God (occasionally the british King & the Duke of York whose sneers are become habitual to the spanish priesthood) already prejudiced & Irritated the Spanish peasantry against Constitutional freedom—have denounced it as so heretical & impious as to excite that Infatuated bigoted people to hostility against the Constituted Authorities—to Civil War—& such is the paralising effects of popery that neither Naples portugal or spain ever entered into any aliance to aid each other against the combined attacks of the Combined armies of the holy Aliance—it is however satisfactory to reflect that if Despotism is reestablished the Duke of York & the british princes who secretly sanctioned their political Changes & anticipated from them civil wars—royal abdications—Regicide—partitionment & desolation will be disappointed at lest as to Spain but I am doubtfull as to France where british Intrigue & influence has made rapid progress and may have or cause fatal effects—but altho I am satisfied of the necessity & the right of Spain to supercede the operation of arbitrary power & to substitute for it Constl Freedom I am not equally satisfied that the constitution is faultless. It appears from newspapers that her legislature is comprised in one house consequently more like a roman Senate or a Convention than a british or American Legislature composed of two distinct and seperate chambers—every days experience shews that it is not untill after a difficult question is discussed & decided in one house that it is perfectly understood and may necessarily undergo special alterations and modifications in the other such as to render it efficient & unobjectionable—besides the Individuals of most wealth will under such Circumstances always secure their Election and appointment in total exclusion of the persons of the middleing & poorer classes—such a state of things is always sure to cause Civil war anarchy & ultimately some national Calamity and by no means calculated for permanence in so old & populous a Country as Spain. I consider a senate whether elective as the American—whether appointed for Life or some special Term or whether

hereditary as the british but in which no man under 30 years of Age should have a vote as representing the wisest most eminent and Experienced of the Elders of the Community deciding with sage and cautious Deliberation on all national questions & I consider the representatives of the people as selected for their superior Intelligence diligence and activity and invested with the two very Important duties of public Agents and Legislators for the public good & security regulating the rects. & Expenditure—an Institution Indispensably necessary.
                The roman Senate or nobility whom I revere for unequaled Magnanimity and Virtue was guilty of this error—it monopolised legislation and by that means incurred the hatred & envy of the turbulent tribunes & of the roman population which being inflamed & prejudiced by the tribunes permitted the ruin of the republic & of roman freedom—had these men shifted even the drudgery of Legislation to the tribunes & the people with a due proportion of its Emoluments Cesar would not have dared to attempt subverting roman freedom. If he did he & his few Veteran Legions would have been sacrificed. But as the people hated the nobles he met with no Such opposition as he Otherwise would have done. Dean Swift remarks that such was the apathy & so neutral were the people that the numbers of those Imbattled under Cesar & Pompey were not mised out of the agregate of the population which ought to be a memento to future law givers.
                But it may be sayed and I su[s]pect is so but Know it not that the Spanish Constin or the greater part of it is taken from the code of Joseph Buonaparte & was hastily adop[t]ed from necessity—a bad excuse for men so learned as the Spaniards—the Original french democratic Code from which most of their Subsequent legislation is deduced was formed or pened whe⟨n⟩ France had to contend with the Coalesced Armies & with a host of domestic enemies—no country ever had greater difficulties to encounter—it became necessary to elevate the poor so as to Interrest the mass of the population to repell the Coalesced armies & Crush domestic enemies—thus then that equality which superficial people affect to deride that is equality of rank and of rights & a total abolition of aristocratic privilege produced the desired or expected Effect & Caused an Enthusiasm in the french people which was never before equaled & which caused the defeat of the Successive Coalitions—to create public property to benefit the lower Orders & defray the expences of larger fleets and Armies than the revenue was equal to was also not less politic than necessary. In fact such of their first efforts as were unjust were necessary towards self defence & preservation & were caused by the flight of Louis the 16th. Spain had no such difficulties to Encounter & ought to have legislated better. My Opinion of the necessity of a decent provision for the Spanish Clergy of the state of France & England shall be the subject of the next letter from Your obt H Servt
                
                    Edmd Kelly
                
             